DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.



Claims 21-24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 21-22 and 24, the claim limitation “The control body of claim 12” lacks antecedent basis. The Examiner notes that claim 13 recites the claim limitation “A control body.” Therefore, claims 21-22 and 24 will be interpreted as “The control body of claim 13.”
Regarding claim 23, the claim limitation “the second operation” lacks antecedent basis. The Examiner notes that claim 22 recites the limitation “a second operation.” For examination purposes, claim 23 will be interpreted as being dependent on claim 22. 

Claim 24 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claim 24, the claim limitation “wherein the operation is a lock or unlock operation, and the processing circuitry configured to execute the operation includes the processing circuitry configured to alter a locked state of the control body” fails to further limit the subject matter of claim 12 because claim 12 recites an identical limitation. The Examiner suggests the Applicant amend claim 22, which is dependent on claim 12, to be dependent on claim 13. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 

Claims 1-9 and 13-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Phillips et al. (US 2017/0181471).
Regarding claims 1 and 13, Phillips discloses an aerosol delivery device (abstract) including a control body (abstract) comprising: 
a cartridge (200, 200’, 200’’; Fig. 3-6; “a housing”) configured to hold an aerosol precursor composition (246’’);
a heating element (240’’; “an aerosol production component”);
electrical circuit including a controller (110; “processing circuity”) configured to direct current to the heating elements to vaporize the aerosol precursor composition (para. 92; “operate in active mode…to control power to the aerosol production component…to activate and produce an aerosol from the aerosol precursor composition); and
an actuator (para. 92-93; “a user interface”), the actuator has selective regions (para. 93; “pressure-sensitive surface”) and a plurality of pressure and/or force sensors (para. 93; “pressure sensor”) such that the force applied to the actuator by the user may be detected (para. 93; “configured to measure pressure”) such that the power output level (“an operation from a plurality of operations,” the “plurality of operations” also includes illuminating an indicator, see e.g. para. 90 and 96) may be controlled based on the amount of force applied to the actuator (para. 93) to trigger the controller to direct a current to the heating element (para. 92).
Regarding the claim limitations “a pressure sensor configured…to generate a corresponding signal, as a function of force applied to the pressure-sensitive surface,” and “the processing circuit is further configured to at least receive the corresponding signal, identify an operation from a plurality of operations based on a level of the corresponding signal and thereby an amount of force applied to the pressure-sensitive surface, different ones of the plurality of operations identifiable based on different levels of the corresponding signal and thereby different amount of force applied to the pressure-sensitive surface, and execute the operation in response to the corresponding signal and thereby the force applied 

Regarding claim 2-3 and 14-15, Phillips discloses a force sensor and a stress or strain sensor (para. 93; “a strain gauge sensor” and “a force sense device”).
Regarding claims 4-5 and 16-17, Phillips discloses the actuator detects an amount of force applied to the pressure sensor (para. 93), triggers the controller (para. 92), and the controller directs current with differing power output levels directed from the electrical power source to the cartridge (paras. 92-93; “control an operating parameter of the aerosol production component,” “the processing circuity configured to execute the operation to control the operating parameter of the aerosol production component,” “an operation to control power to deliver respective levels of power to the aerosol production component,” and “the processing circuity configured to execute the operation includes the processing circuity configured to execute the operation to control the power to deliver a first of respective levels of power to the aerosol production component”). 
Regarding claims 6 and 18, the claim limitation “the processing circuitry is further configured to receive a second corresponding signal from the pressure sensor, identify a second operation from a plurality of operation based on the level of the second corresponding signal and thereby a second amount of the force applied to the pressure-sensitive surface, and execute the second operation to control the power to deliver a second of the respective levels of power to the aerosol production component,” this limitation has been considered, and construed as the manner of operating an apparatus that adds no additional structure to the apparatus as claimed. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the 
Regarding claims 7 and 19, Phillips further discloses a flow sensor (118) that may be used supplementally and/or in conjunction with the actuator (para. 92), wherein the flow sensor detects a draw (“configured to detect a flow of air through at least a portion of the aerosol delivery device”) and in response the controller directs a current to the cartridge to vaporize the aerosol precursor composition (para. 92). 
Regarding the claim limitation “wherein the processing circuitry is configured to execute the operation to control the power to deliver the first of the respective levels only when the flow of air is also detected,” this limitation has been considered, and construed as the manner of operating an apparatus that adds no additional structure to the apparatus as claimed. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114. However, because the device of Phillips is identical to the claimed invention, it is capable of being operated with identical claimed characteristics. 
Regarding claims 8 and 20, Phillips further discloses an indicator (128’; Fig. 7) indicating an operational status of the control body such as power output levels (para. 95-96; “user-perceptible feedback indicating the first of the respective levels of power delivered to the aerosol production component”) the indicator is in communication with the control component (para. 51).
Regarding the claim limitation “the processing control circuitry configured…to control the indicator,” this limitation has been considered, and construed as the manner of operating an apparatus that adds no additional structure to the apparatus as claimed. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114. However, 
Regarding claims 9 and 21, Philips discloses the indicator may change colors or flash when the cartridge is low in aerosol precursor composition (para. 95; “user-perceptible feedback indicating a remaining amount of aerosol precursor composition”), the indicator is in communication with the control component (para. 51).
Regarding the claim limitation “the processing control circuitry configured…to control the indicator,” this limitation has been considered, and construed as the manner of operating an apparatus that adds no additional structure to the apparatus as claimed. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114. However, because the device of Phillips is identical to the claimed invention, it is capable of being operated with identical claimed characteristics. 
The Examiner notes that claim 21 is being interpreted as being dependent on claim 13 (see 112b rejection above). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 10-12 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al. (US 2017/0181471) as applied to claim 1 and 13 above, and further in view of Dickens et al. (US 2018/0184711).
Regarding claims 10-12 and 22-24, Phillips discloses the device as discussed above with respect to claim 1.
However, Philips is silent as to the processing circuity is configured to receive a sequence of corresponding signals from the pressure sensor, identify a second operation from a plurality of operations based on levels of the sequence corresponding signals and thereby a sequence of amounts of force applied to the pressure-sensitive surface, and execute the second operation in response to the sequence of corresponding signals and thereby the sequence of amounts of force applied to the pressure-sensitive surface, wherein the second operation is a lock or unlock operation, and the processing circuitry is configured to execute the second operation including configuring to alter a locked state of the aerosol delivery device. 
Dickens teaches an aerosol delivery device including control circuitry for controlling an operating mode of the device (abstract) comprising the control circuitry (550; Fig. 2; “processing circuitry”), a motion sensor (560; see para. 51 describing indicating the sensor senses a force; “pressure sensor”), and a pressure sensor (215; “flow sensor”) to detect in inhalation on the mouthpiece (para. 33), the control circuitry is configured to process motion detection signals received from the motion sensor to determine when there has been a tapping event by identifying an activation force to give rise to a tap detection (para. 51; “identifying a second operation from a plurality of operations based on levels of the sequence of corresponding signals and thereby a sequence of amounts of force applied to the pressure-sensitive surface”), and switch the electronic cigarette from a safe/off mode to an active/in use mode (“a second operation being an unlock operation…alter[ing] a locked state of the aerosol delivery device” and “execute the second operation”) in response to the detection of a predefined sequence of events comprising two tapping events following by an airflow event within a period of 3 seconds (“a sequence of corresponding signals from the pressure sensor”) (para. 50), or switch from a standby mode to a safe 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the controller of Phillips to switch the electronic cigarette from a safe mode to an active mode based on a predefined sequence of events of tapping as in Dickens to reduce the risk of unintended/accidental activation of an aerosol generation operating mode of the aerosol provision system (Dickens; para. 79).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294. The examiner can normally be reached Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SONNY V NGUYEN/Examiner, Art Unit 1747